Citation Nr: 1411824	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-44 004A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for coronary artery disease.

3.  Entitlement to initial disability ratings in excess of 10 percent each, for radiculopathy of the right leg and the left leg.

4.  Entitlement to a disability rating greater than 20 percent prior to June 2010, and greater than 40 percent from June 2010, for degenerative disc disease of the lumbar spine.

5.  Entitlement to a disability rating in excess of 10 percent for hypertension.

6.  Entitlement to a disability rating in excess of 10 percent for residuals of cellulitis of the left knee.  

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.

8.  Entitlement to a disability rating greater than 10 percent prior to January 2011, and greater than 20 percent from January 2011, for surgical scars on the left knee.  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of September 2009, October 2010, and March 2013.  

The Veteran had requested the opportunity to present sworn testimony during a hearing before a Veterans Law Judge.  Such a hearing was scheduled, and the Veteran was notified of the scheduled time and date.  However, his attorney has requested that the hearing request be withdrawn.  The attorney has submitted written argument in support of the Veteran's appeal instead of the hearing.  The Board will therefore proceed to review the case based upon the evidence currently of record.  

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.  

The issue of entitlement to an increased disability rating for left knee surgical scars is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder was most recently denied by the RO in March 2007.  He did not appeal this decision, nor was any new and material evidence received within the following year.

2.  New evidence received after the March 2007 denial does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder.

3.  The Veteran's claim for entitlement to service connection for coronary artery disease was originally denied by the RO in February 2005, and a March 2007 rating decision found that new and material evidence had not been received to reopen the claim.  He did not appeal the 2007 decision, nor was any new and material evidence received within the following year.

4.  New evidence received after the March 2007 denial of reopening does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for coronary artery disease.

5.  Radiculopathy in the right and left legs is manifested by mild impairment, involving decreased sensation in the toes, hypoactive ankle jerks, and neuralgia affecting both legs which waxes and wanes; symptoms approximating moderate incomplete paralysis are not shown.  

6.  Limitation of thoracolumbar flexion to less than 30 degrees was initially documented during a June 2010 VA examination; the Veteran has not been prescribed bed rest by a physician for relief of his back pain.  

7.  The Veteran's hypertension has been manifested throughout the time period at issue by diastolic pressure which is predominantly less than 110, and systolic pressure under 160; and it requires continuous medication for control.

8.  When the RO changed the Veteran's left knee rating from Diagnostic Code 5257 to Diagnostic Code 5261, this action improperly reduced the preserved 10 percent rating assigned under Diagnostic Code 5257.

9.  Throughout the appeal period, the Veteran's left knee infection residuals manifested in no more than slight instability.

10.  Throughout the appeal period, the Veteran's left knee infection residuals resulted in limitation of extension to no greater than 10 degrees, accompanied by painful motion and chronic knee pain.

11.  The Veteran has been awarded service connection for degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling; surgical scars of the left knee, rated as 20 percent disabling; residuals of cellulitis of the left knee, rated as 10 percent disabling; instability of the left knee, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; radiculopathy affecting the left leg, rated as 10 percent disabling; and radiculopathy affecting the right leg, rated as 10 percent disabling.  The combined disabling rating is 70 percent.

12.  The Veteran has completed three years of college education; his primary work experience has been in the construction industry; he has been deemed unemployable by VA since 1993.

13.  The Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The March 2007 denial of service connection for an acquired psychiatric disorder and denial of reopening the claim for service connection for coronary artery disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since the March 2007 denial of service connection for an acquired psychiatric disorder is not new and material; therefore this claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence received since the February 2005 denial of service connection for coronary artery disease is not new and material; therefore this claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for disability ratings in excess of 10 percent for radiculopathy affecting each leg are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, Diagnostic Code 8520 (2013).

5.  Disability ratings in excess of 20 percent prior to June 2010, and in excess of 40 percent after June 2010 are not warranted for degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

6.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

7.  The RO must re-instate the preserved 10 percent disability rating for residuals of cellulitis manifested by instability in the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951, 4.71a, Diagnostic Code 5257 (2013).

8.  The criteria for a separate evaluation in excess of 10 percent for residuals of cellulitis manifested by instability of the left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

9.  The criteria for a separate evaluation in excess of 10 percent for residuals of cellulitis manifested by limitation of extension in the left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

10.  A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the appellant of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information in July 2009 and December 2010 letters, prior to the initial RO review of the case.

With regard to claims to reopen based upon the submission of new and material evidence, the Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided with this information pertaining to his attempts to reopen the previously-denied claims for service connection for an acquired psychiatric disorder and coronary artery disease in July 2009.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 491.  Therefore, no further notice to the veteran of the evidence necessary to support the initial ratings for radiculopathy to each leg is required.  

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still 'entitled to assume' the competency of a VA examiner and the adequacy of a VA opinion without 'demonstrating why the medical examiners' reports were competent and sufficiently informed'); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

The Board finds that the VA examinations obtained in this case are adequate.  The examination reports were predicated on a review of the claims folder and the relevant medical records contained therein, contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that the VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records, VA treatment records, and VA examination reports, have been obtained and reviewed in support of the Veteran's claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Claims to reopen

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251   (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder claimed as secondary to his service-connected disabilities was denied in March 2007 because no nexus was shown to service or to a service-connected disability.  Rather, the medical evidence at that time, including an informed medical opinion obtained in the effort to substantiate the claim, indicated that his depression was due to his excessive alcohol consumption.  In July 2007, a notice of disagreement was received, and a statement of the case was issued in August 2008.  However, no appeal was ever received.  The attorney seems to imply that a certificate of achievement showing the Veteran went through a substance abuse program, received by VA in late August 2008, constituted new and material evidence received within the appeal period.  The Board disagrees.  This certificate, standing alone, contains no information about diagnosis or etiology of any psychiatric disorder.  Therefore, without a timely appeal filed in response to the 2008 statement of the case, the 2007 rating decision became final. 

Since that time, the Veteran has essentially submitted duplicative assertions to the effect that he has depression caused by his service-connected physical disabilities.  He also asserts that he is depressed because he is unable to obtain or maintain employment.  However, no new evidence added to the file since 2007 tends to support these assertions.  The medical evidence reflects merely treatment; no new medical evidence addresses the root causes of the Veteran's depression, or contains any comment by caregivers as to whether his depression is related to any or all of the Veteran's service-connected disabilities.  The Board observes that the Veteran's attorney has submitted written argument in which he characterizes two pieces of recent medical evidence, dated in January 2013 and in February 2013, as indicating a causal relationship between the Veteran's depression and his service-connected disabilities.  However, careful reading of these two medical reports fails to confirm this characterization, as neither report links depression to service-connected disabilities.  The January 2013 record does diagnose major depressive disorder and notes under Axis IV "physical health problems and limited support system," but nowhere is there a suggestion of a link between the depression and the service-connected disabilities.  The report discusses a number of "physical health problems," many of which are not service-connected.  The February 2013 record contains almost identical wording.  

In short, because no new evidence added to the file since the prior denial of service connection for an acquired psychiatric disability addresses the absence of a nexus either to service or to service-connected disabilities, none of the new evidence can be said to be material to the matter under consideration.  The new evidence, by itself or when considered with previous evidence of record, does not relate to the unestablished fact of nexus which is necessary to substantiate the claim.  As above, although the Veteran's own contentions do pertain to nexus, they are duplicative of those already considered and thus cannot serve to reopen the previously-denied claim.

The Veteran's claim for entitlement to service connection for coronary artery disease was denied in February 2005 on the basis that he did not have a current disability involving coronary artery disease.  The veteran did not perfect an appeal of this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The question of whether new and material evidence had been submitted to reopen the claim was considered in a March 2007 rating decision.  As noted above, in July 2007, a notice of disagreement was received, and a statement of the case was issued in August 2008.  However, no appeal was ever received, and the 2007 rating decision became final. 

He is now attempting to reopen the claim.  He claims he has heart disease due to severe infections throughout his body and also as secondary to long-standing hypertension.  However, to reopen this final denial, he would need to submit evidence showing that he does have coronary artery disease.  He has not done so, as the medical evidence indicates that no heart disease is present.  

Review of the medical evidence added to the record since the prior final denial in 2007 reflects that the Veteran has had multiple complaints of chest pain, to include an emergency room admission in 2010 for chest pain.  He also has multiple risks for the development of heart disease, to include hypertension which is poorly controlled due to his noncompliance with medication, overconsumption of alcohol, tobacco use, and obesity.  Nevertheless, he has not developed coronary artery disease or any other heart disease.  Several cardiac catheterizations over the years have revealed that his arteries remain within normal limits.  A cardiac stress test performed in November 2010 following his emergency room visit was interpreted as within normal limits.  Lastly, his VA medical records through 2013 reflect no diagnoses or treatment for heart disease of any kind.  

The Veteran's own assertion that he has heart disease, when weighed against the medical findings indicating no heart disease, does not constitute new and material evidence to support his claim.  Although he is competent to describe his chest pain, as a layperson, he is not competent to render a diagnosis of heart disease.  See 38 C.F.R. § 3.159(a).  In this case, especially, because his physicians have investigated his complaints of chest pain and have ruled out the presence of heart disease, his assertion is not supported by the evidence.  Thus, absent a showing of a current diagnosis of coronary artery disease, or indeed, any heart disease, the prior denial of service connection for coronary artery disease may not be reopened.  

Increased rating claims

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon  v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1.  However, the Court has held that, where, as here, entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initial disability ratings in excess of 10 percent each, for radiculopathy of the right leg and the left leg.

Service connection for degenerative disease of the lumbar spine has been in effect since 2006.  Although the Veteran had previously complained of radiating pain, radiculopathy related to his lumbar spine disc disease was first medically-observed and diagnosed during a June 2010 VA examination.  According to the report of this examination, he had numbness, paresthesia, leg and foot weakness, and unsteadiness which were related to his low back degenerative disc disease.  He described a dull, radiating pain to his posterolateral thighs, which waxed and waned.  Upon reflex and sensory examinations, he had a hypoactive ankle jerk, and decreased sensation to light touch in his toes.  He reported that he often walked with a cane due to unsteadiness, and he was limited in the amount of walking he was able to do by back, leg, and knee pain.

The Veteran underwent another VA examination in January 2011.  According to the report of this examination, he again manifested a hypoactive ankle jerk in both ankles.  Again, decreased sensation in his toes was noted.  The examiner rendered a diagnosis of radiculopathy and neuralgia of both legs, related to nerve dysfunction in the lumbar spine.

Although the impairment caused by radiculopathy of each leg is rated separately, the criteria for rating such impairment are the same.  Also, review of the medical evidence reveals that the Veteran's symptoms have been essentially the same in each leg throughout the appeal period, with no appreciable differences between the right and the left reflected in the medical records.  Therefore, for purposes of clarity and convenience, the medical evidence reflecting the Veteran's symptomatology involving the legs will be discussed together.  However it is important to emphasize that each leg is indeed separately rated and that the bilateral factor has also been properly applied by the RO.  When, as in this case, a partial disability results from disease or injury of both arms, or both legs, the ratings for the disabilities of the right and left sides will be combined as usual and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations.  38 C.F.R. § 4.26.

The Veteran's radiculopathy is rated as analogous to peripheral neuropathy under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve.  Under these guidelines, complete paralysis of the sciatic nerve, manifested by symptoms including the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

In this case, the only symptoms the Veteran has which are not sensory in nature are the hypoactive ankle jerks, bilaterally.  Otherwise, his radiculopathy causes sensory impairment only.  In this situation, the Board finds that the 10 percent assigned by the RO for each leg is more nearly approximate to the level of functional impairment caused by lumbar radiculopathy involving each leg.  This rating reflects the mild impairment shown in the medical evidence, involving decreased sensation in his toes, the hypoactive ankle jerks, and neuralgia affecting both legs which waxes and wanes.  Symptoms approximating moderate incomplete paralysis are not shown.  In this regard it is also significant that the Veteran's treatment records do not reflect these diagnoses; rather the manifestations of this radiculopathy are so mild that they were observed only during the VA clinical examination.  

In terms of the effective date assigned for the initial ratings, although we recognize the general medical principle at issue, in that the Veteran's radiculopathy most likely developed gradually, over time, rather than suddenly, when first observed and diagnosed by the VA examiner, we are constrained to rely upon the medical evidence in selecting the admittedly slightly arbitrary effective date.  In this case, the effective date assigned by the RO reflects only the first diagnosis, because the RO raised the issue on its own motion, after reviewing the June 2010 examination report.  There was no claim, informal or otherwise, made by the Veteran to support an earlier effective date.  

In sum, the preponderance of the evidence is against the assignment of a higher initial disability rating for radiculopathy affecting the right leg and the left leg.  

A disability rating greater than 20 percent prior to June 2010, and greater than 40 percent from June 2010, for degenerative disc disease of the lumbar spine.

Historically, service connection was granted for multi-level degenerative disc disease of the lumbar spine as proximately caused by the Veteran's service-connected left knee disability, effective in May 2006.  A 20 percent disability rating has been assigned since May 2006, based upon his symptomatology at that time.    Following a June 2010 VA examination, the disability rating was increased to 40 percent, reflecting the increased symptomatology noted during that examination.  Since the Veteran had already perfected his appeal, the Board will consider both time periods for his staged rating.

The Schedule for Rating Disabilities provides a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under these criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

Under the General Rating Formula, the regulations provide, in pertinent part, for a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:  Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Range of lumbar spine motion is depicted in Plate V of 38 C.F.R. § 4.71a, as well.

Medical evidence dated during the time period at issue here reveals multiple complaints involving low back pain.  The Veteran has been taking pain medication of various strengths, and has also had occasional physical therapy, throughout the time period at issue.  

On VA examination in February 2007, there was no obvious deformity of the spine, but there was tenderness to palpation.  Range of motion was flexion to 60 degrees, reduced to 50 degrees with repetitive motion, extension to 10 degrees, lateral flexion bilaterally to 15 degrees, and bilateral rotation to 15 degrees.  The Veteran complained of pain with motion. 

In 2008, the Veteran underwent a course of physical therapy for back, knee, and ankle pain, which included muscle strengthening exercises and swimming.  Other than the physical therapy reports, and notations of pain medication for back and knee pain, his VA medical records dated between August 2008 and June 2010, to include his pain clinic records, do not contain additional specific information relating to his low back problems, such as specific range of motion measurements that would support a higher disability rating.  Again, although we recognize that the Veteran's low back pathology most likely worsened gradually, over time, rather than suddenly, when observed by the VA examiner in June 2010, we are constrained to rely upon the medical evidence in selecting the admittedly slightly arbitrary effective date.  Because June 2010 is the initial point when this level of impairment was documented, this is the most reasonable effective date to select.  

The Veteran underwent a VA spine examination in June 2010.  At that time, the Veteran described his lumbar pain as severe.  He used a cane, a brace, crutches, and a wheelchair when needed.  He reported daily flare-ups precipitated by "sitting or laying wrong" or by activities such as washing dishes.  During a flare-up, he described that he was unable to walk down stairs, and sometimes had difficulty walking or using the bathroom secondary to pain.  These flare-ups were alleviated by pain medication and ice.  The examiner specifically attributed symptoms of numbness, paresthesia, leg or foot weakness, and unsteadiness to the Veteran's low back disability.  The examiner also noted the Veteran's history of having two incapacitating episodes of spine disease during the previous year; one episode which lasted for two days and one which lasted for one day.  Upon clinical examination, the Veteran was noted to have an abnormal, antalgic gait.  The spine was normal and symmetrical in appearance.  He had ankylosis in a neutral position in "part of the thoracolumbar spine."  There were no abnormal spinal curvatures.  Range of motion exercises revealed forward flexion to 25 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, left lateral rotation to 10 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 15 degrees.  There was muscle spasm, guarding, tenderness, and pain with motion, but no muscle atrophy.  

Application of the rating criteria to these findings supported the increase to 40 percent effective in June 2010.  However, the medical evidence prior to that time simply did not show range of motion findings that would warrant a rating higher than 20 percent.  He clearly underwent treatment for his chronic pain, but there are no range of motion findings in the outpatient records, and the last VA examination prior to 2010 - the one performed in 2007 - did not show range of motion findings consistent with a higher rating.  

The Veteran underwent another VA examination in January 2011.  The findings upon examination were nearly identical to those of June 2010, except that the examiner deemed the Veteran had no ankylosis and no incapacitating episodes of spine disease.  Range of motion exercises revealed additional limitation of motion with forward flexion to 25 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, left lateral rotation to 10 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 10 degrees.  Again, guarding, tenderness, and pain with motion were noted during the range of motion exercises.  The examiner specified that the decreased mobility and pain would affect the Veteran's ability to function in many ways, including having a severe impact upon his ability to exercise, and moderate impact upon such activities as chores, shopping, recreation and traveling.   

VA pain clinic treatment notes reflect several lumbar nerve root epidural injections for the purpose of numbing his low back pain in 2011 and 2012.  A January 2012 note reflects that the Veteran was getting "good relief from the injections and remains active."  

This more recent medical evidence supports the continued assignment of a 40 percent disability rating based upon the Veteran's limitation of motion.  Absent unfavorable ankylosis of the entire thoracolumbar spine, a higher disability rating is simply not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, under these provisions, the 40 percent disability rating is assigned regardless of pain; although the Board recognizes that pain is a significant component of the Veteran's back disability.  It is also important to note that the Veteran's associated neurological abnormality of lumbar spine radiculopathy is being compensated separately, as described above.  

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.  Note (1):  For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Although the Veteran has intervertebral disc syndrome, his treatment records do not reflect incapacitating episodes as defined by this regulation.  Therefore, a compensable rating on this basis is not warranted.  Although the June 2010 VA examination report contains a finding of two incapacitating episodes, these episodes lasted for a total of one day and two days.  Thus, the definition of incapacitating episodes for the purposes of this particular regulatory provision is not met.  Although the Veteran intentionally limits his activities to avoid back pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case. 

In sum, the preponderance of the evidence is against a disability rating in excess of 20 percent prior to June 2010, and against a disability rating in excess of 40 percent after June 2010.  The appeal must therefore be denied.

A disability rating in excess of 10 percent for hypertension.

Diastolic pressure which is predominantly 130 or more will be rated as 60 percent disabling.  Diastolic pressure which is predominantly 120 or more will be rated as 40 percent disabling.  Diastolic pressure which is predominantly 110 or more, or; systolic pressure predominantly 200 or more will be rated as 20 percent disabling.  Diastolic pressure which is predominantly 100 or more, or; systolic pressure which is predominantly 160 or more, or; a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control will be rated as 10 percent disabling.  A note accompanying these rating criteria provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Medical evidence dated during the time period at issue here, from June 2008 (one year prior to the claim for increase) until the present reflects that the Veteran's blood pressure readings fit into the criteria for a 10 percent disability rating.  He has been prescribed blood pressure medication throughout the time period at issue, although it does not appear that his compliance with his medication regimen has  been ideal. 

In June 2008, the Veteran's blood pressure was measured at 155/94.  

During an August 2009 VA examination, the Veteran's blood pressure was measured as 162/100, 160/104, and 158/98.  The examiner noted, however, that the Veteran was clearly noncompliant with his medication, as he had last received a 30-day supply of blood pressure medication approximately four months previously.  There was no hypertensive heart disease or hypertensive renal disease upon examination, with no history of other hypertensive related disease.  The examiner noted that the Veteran needed continuous medication to control his hypertension, but that his hypertension was poorly controlled due to non-compliance.  

In December 2009, his blood pressure was 132/80.  In April 2010, it was 142/105.  In May 2010 it was 165/90.  An October 2010 measurement was 130/80.  

In November 2010, the Veteran reported to the emergency room, complaining of chest pain.  He explained that he had stopped taking his blood pressure medication several days previously because he felt his pain was worse when he took it.  Upon measurement, his blood pressure was 197/109.  He was administered blood pressure medication in the emergency room, and his blood pressure was then measured as 159/91 and 151/88 in the right and left arms, respectively.  Later in the same month, his blood pressure was measured at 160/80.  

During a December 2010 primary care visit, the Veteran's blood pressure was measured at 150/88.  His treating physician commented that this measurement was mildly elevated and "above goal."

During a December 2012 visit, the Veteran's blood pressure was measured at 175/107 and then again at 180/108.  His medication was adjusted at that time.  At a follow-up visit, approximately three weeks later in January 2013, his blood pressure was measured as 148/80.

The relevant medical evidence of record is voluminous.  While the entirety of the medical evidence pertaining to the Veteran's blood pressure is summarized herein, as set forth above, it is the responsibility of the adjudicators and the Board to review all the evidence of record, and this has been accomplished here.  Our decision is based upon all of the relevant medical evidence.  At no point during the lengthy time frame at issue was a pattern of high blood pressure readings reflecting diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, present.  At no point did the Veteran receive a diagnosis of or indicative of hypertensive heart disease.  Rather, the evidence reflects that the Veteran is generally compliant with his medication and that his hypertension is deemed to be under good control when he was taking his medication.

In short, the evidence of record reflects that the Veteran's service-connected blood pressure falls squarely into the criteria for the currently-awarded 10 percent disability rating.  He requires continuous medication for control with a history of higher ratings.  However, diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more is simply not shown at any point during the relevant time frame, except for the few instances when he stopped taking medication.  The preponderance of the evidence is against the claim and a higher disability rating is denied.

A disability rating in excess of 10 percent for residuals of cellulitis of the left knee.

Historically, the Veteran sustained a staph infection in his left knee during service, which required several drainage procedures during service with continued treatment to include several surgeries after service.  The currently-assigned 10 percent disability rating which was assigned under the provisions of Diagnostic Code 5257 for instability has been in effect since the original grant of service connection in July 1979.  

Under governing regulation, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951.  The 10 percent rating is thus preserved at that level.  

The current claim for an increased rating was received in June 2009.  Thus, the time period at issue here is from June 2008 until the present.  As discussed further below, the surgical scar residuals in the left knee are rated separately.  Initially, the condition (which does not correlate with a specific diagnostic code) was rated as analogous to Diagnostic Code 5257 for instability of the knee, but that was changed by the RO during the course of this appeal to Diagnostic Code 5010 based on arthritis with manifestations of limitation of knee motion.  It is well-established in Veterans' law that assigning separate disability ratings for instability and for limitation of motion affecting the same knee does not constitute prohibited pyramiding because the two symptoms do not overlap, and indeed allows the veteran to receive compensation to which he is entitled for his various knee symptoms.  See 38 C.F.R. § 4.14.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is important to note that changing the Diagnostic Code under which a particular disability is rated does not change the service-connected status of the disability itself; rather adjudicators always strive to rate a disability under the most appropriate Diagnostic Code, and changing a Diagnostic Code may represent a progression or alteration in the functional impairment resulting from the disability or the Veteran's inability to perform certain acts.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  

In this case, when the RO changed the Diagnostic Code, no explanation was provided, other than the notation in the October 2010 Statement of the Case that the Veteran had developed some arthritis in his left knee.  The new Diagnostic Code of 5261, initially appeared on a rating code sheet in March 2013, apparently assigned to reflect the January 2011 VA examination findings of reduced limitation of extension.  Again no explanation, as required by Pernorio, was provided.

Because the 10 percent rating for instability of the knee is preserved from reduction, the Board finds that the RO improperly changed the Code to 5010/5261, as doing so practically reduced the instability rating to 0 percent.  Rather the RO should have kept the 10 percent for instability and assigned a separate disability rating for the new symptom of limitation of knee motion.  Murray v. Shinseki, 24 Vet App 420 (2011).  Thus, upon return of the case to the RO, the RO is responsible for reinstating the prior, preserved 10 percent rating for instability of the left knee, separate from the newly-assigned 10 percent based upon limitation of knee motion.   

Recurrent subluxation or lateral instability which is severe in degree is rated as 30 percent disabling.  Moderate subluxation or instability is rated as 20 percent disabling, while slight subluxation or instability is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In this regard, the Board holds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the instability residuals of the cellulitis infection.  Although the Veteran reports some giving way in the left knee, he also reports no instability, incoordination, or subluxation, as would support a higher disability rating under the provisions of Diagnostic Code 5257.

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable, limitation of extension to 10 degrees is rated as 10 percent disabling, limitation of extension to 15 degrees is rated as 20 percent disabling, limitation of extension to 20 degrees is rated as 30 percent disabling, limitation of extension to 30 degrees is rated as 40 percent disabling, and limitation of extension to 45 degrees is rated as 50 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction of knee flexion and extension between zero and 140 degrees.

As noted above, the Veteran has an antalgic gait, apparently due to a combination of knee and back pain, with related functional limitations.  The pain medication he takes for his back also helps with his manifest left knee pain, as does the physical therapy and pool exercises.  His VA treatment reports for the pertinent time period reflect that his knee pain was an active problem, but was deemed chronic and stable throughout.

The report of a September 2008 orthopedic clinic visit reveals that the Veteran had a moderate-sized joint effusion in his left knee, with crepitus.  He had a 10-degree flexion contracture, and could flex up to about 100 degrees.  There was pain medially and laterally, but his knee was stable to varus, valgus, anterior, and posterior forces.  X-ray studies and magnetic resonance imaging studies were interpreted as showing minimal degenerative joint disease with nicely preserved joint spaces.  The orthopedic specialist felt the Veteran's symptoms were coming from chondral changes in his left knee, which might benefit from a scoping operation in the future.  

The Veteran underwent a VA examination in August 2009.  The Veteran reported symptoms of giving way, pain, weakness, decreased speed of joint motion, swelling and tenderness in his left knee.  He reported weekly severe flare-ups of joint disease.  He indicated that he always used a brace.  Upon examination, the Veteran was noted to have an antalgic gait, bony joint enlargement, crepitus, tenderness, guarding of movement, and grinding in the knee.  He manifested range of knee motion from 0 to 110 degrees, with normal extension.  There was pain upon motion, but no additional limitation after repetition.  

According to the report of a January 2011 VA examination, the veteran reported pain, stiffness, weakness, and "giving way" in his left knee, with weekly severe flare-ups of joint disease.  He utilized a knee brace on an intermittent but frequent basis.  Upon clinical examination, the examiner noted bony joint enlargement, crepitus, tenderness, pain at rest, weakness, and guarding of movement.  Range of motion exercises revealed flexion from 10 to 100 degrees.  Extension was limited to 10 degrees.  There was pain with motion, but no additional limitation of motion after repetition.  In addition to decreased mobility there was decreased strength in the left leg.

The evidence regarding the Veteran's left knee extension is equivocal, as he apparently lacked 10 degrees of extension in September 2008, which the orthopedic specialist described as a "10 degree flexion contracture."  During the 2009 VA examination, however, he had full extension of the left knee.  In 2011, a 10 degree limitation of extension was again noted.  When the regulatory criteria are applied, this 10 degree limitation of extension supports a separate 10 percent rating, as extension of knee motion limited to 10 degrees is given a 10 percent disability rating under the governing criteria.  Even considering the Veteran's obvious knee pain and his reported functional limitations, the Board finds that the currently-assigned 10 percent rating more nearly approximates his overall limitation of motion with knee pain.  The preponderance of the evidence is against the assignment of a disability rating greater than 10 percent.

In reviewing the Veteran's left knee impairment, the Board emphasizes that he has no ankylosis, no dislocated cartilage, and no impairment involving the tibia or fibula.  Thus, no further discussion of the Diagnostic Codes which provide criteria for evaluating these problems is warranted.  

In summary, the Board holds that the previously-assigned 10 percent disability rating for instability of the left knee (Diagnostic Code 5257) is preserved from reduction, but that a higher disability rating for instability is not warranted.  The Board also holds that a separate 10 percent disability rating for limitation of left knee extension (Diagnostic Code 5261) is warranted.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  38 C.F.R. 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings.

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court has explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of extra-schedular ratings.

Unemployability

The Veteran contends he is unable to work due to his service-connected disabilities in combination.  In particular, he asserts that he has been fired from jobs on account of his knee and back problems and is unable to perform the construction jobs which he had done since service.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose. 

The Veteran has been awarded service connection for degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling; surgical scars of the left knee, rated as 20 percent disabling; residuals of cellulitis of the left knee, rated as 10 percent disabling; instability of the left knee, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; radiculopathy affecting the left leg, rated as 10 percent disabling; and radiculopathy affecting the right leg, rated as 10 percent disabling.  The combined disabling rating is 70 percent.  

The Veteran reports having completed three years of college education.  He last worked in 1992, and stopped working after he sustained a back injury when he fell thirty feet from a roof.  The VA recognized his general unemployability in 1994 when pension benefits were granted.  Currently, in addition to his significant service-connected disabilities, the Veteran also has nonservice-connected disabilities including arthritis and rotator cuff problems affecting both shoulders, a partially-amputated finger, an acquired psychiatric disorder manifested by depression and anxiety, gout, tobacco use disorder, obesity, bilateral hearing loss, tinnitus, hyperlipidemia, and a diagnosis of alcohol abuse.  

Because the Veteran's service-connected disabilities meet the scheduler criteria set forth in 38 C.F.R. § 4.16(a), the VA obtained an informed medical opinion based upon a clinical examination of the Veteran and a review of the information in his claims file and his VA medical records.  The report of the January 2011 VA examination reflects the examiner's assessment that the Veteran is not precluded from sedentary employment by his service-connected disabilities.  

In reaching this conclusion, the examiner explained that the Veteran's service-connected hypertension and left knee scarring would not impact physical or sedentary employment.  His service-connected lumbar spine disability, lower extremity radiculopathy, and left knee disability would clearly prevent physical employment but would not prevent sedentary activities.  In commenting upon the Veteran's nonservice-connected disabilities, the examiner explained that gout, hyperlipidemia, and nicotine dependence would not prevent physical or sedentary employment, although alcohol dependence could certainly adversely affect any occupational situation.  The examiner noted that the Veteran reports some symptoms of anxiety and depression but he is noncompliant with medication recommendations.  The examiner felt he could not state how this would impact employment given treatment non-compliance. 

Upon careful review, the Board concludes that the preponderance of the evidence is against a finding of unemployability due to the Veteran's service-connected disabilities.  That the impairment resulting from his knee and back disabilities and their sequellae is significant is unquestionable, and the VA has recognized this impairment through the award of a combined disability rating of 70 percent.  However, the evidence of record is not persuasive that the Veteran is unemployable, except with regard to jobs of an active physical nature, such as the construction in which he used to engage.  

The VA is responsible for attempting to apply the governing laws and regulations equally and equitably so as to ensure fair treatment for all similarly-situated Veterans.  38 U.S.C.A. § 7104.  Toward this end, the rating schedule is intended to measure the "average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  Thus, one particular occupation does not warrant special/additional compensation versus another occupation; and the inability of the Veteran to perform one particular occupation does not per se indicate his inability to perform another occupation.  Indeed, the VA examiner has rendered an informed opinion that the Veteran should be able to perform sedentary occupations when taking into consideration only his service-connected physical disabilities.  For this reason, also, the Board declines to suggest a referral of this case to the Director of the VA's Compensation and Pension Service for extra-schedular consideration as provided by 38 C.F.R. § 4.16(b).  

The preponderance of the evidence is against the Veteran's claim for unemployability compensation benefits, and the appeal must be denied.





Continued on next page


ORDER

New and material evidence not having been received, the attempt to reopen a previously-denied claim for service connection for an acquired psychiatric disorder is denied.

New and material evidence not having been received, the attempt to reopen a previously-denied claim for service connection for coronary artery disease is denied.

Initial disability ratings in excess of 10 percent for radiculopathy affecting each leg are denied.

A disability rating in excess of 20 percent prior to June 2010 and a disability rating in excess of 40 percent for lumbar spine degenerative disc disease after June 2010 is denied.  

A disability rating in excess of 10 percent for hypertension is denied.

The RO must immediately reinstate the previously-assigned 10 percent disability rating for left knee instability, separate from the newly-assigned 10 percent rating for limitation of extension.

A disability rating in excess of 10 percent for residuals of cellulitis manifested by instability in the left knee is denied.

A disability rating in excess of 10 percent for residuals of cellulitis in the left knee manifested by limitation of extension is denied.

A total disability rating based upon individual unemployability due to service-connected disabilities is denied.



REMAND

In a March 2013 decision, the RO addressed on its own motion, the issue of the disability rating assigned to the Veteran's left knee scars.  In so doing, the RO assigned a 20 percent disability rating effective in January 2011, reflecting the date of a VA examination report which showed impairment at the 20 percent level.  Notice of this decision was mailed to the Veteran in March 2013.  

In an April 2013 Notice of Disagreement, the Veteran's attorney argues that the Veteran's left knee scar symptoms merit a 30 percent disability rating and that the 30 percent should be effective on the date the VA received the Veteran's "claim" for an increase.  We note that the attorney does not identify when that "claim" was received.  Indeed, the Veteran did not file such a claim, as the RO properly raised the matter on its own motion, based upon the adjudicator's review of the January 2011 VA examination report.  Nevertheless, this April 2013 statement constitutes a notice of disagreement with the March 2013 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  Following review of the Veteran's paper claims file and his electronic claims files; it does not appear that the RO has yet issued a statement of the case however. 

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to these claims, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of the most appropriate disability ratings and effective dates to be assigned to the Veteran's left knee scars.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


